Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kathler et al (WO 2015/197743). Kathler teaches a cabinet (Fig. 1; abstract) comprising: a drawer accommodating room (lines 6-7 of Description on page 2 of the translation); a drawer  (lines 6-7 of Description on page 2 of the translation) accommodated in the drawer accommodating room; and a rail (Fig. 1) configured to guide the drawer to be pulled out of or pushed into the drawer accommodating room, wherein the rail comprises: a first member (20) extended along pulling-out or pushing-in directions of the drawer and supporting the drawer; a second member (30) extended corresponding to the first member and supported in the drawer accommodating room of the refrigerator; and a plurality of rolling elements (1,2) arranged between the first member and the second member and being in rolling-contact with the first member and the second member when the drawer is pulled out or pushed in, and the second member comprises a load support surface (33) having an inward height difference as much as a predetermined gap from a rolling contact surface (31) with which at least one second rolling element (1) different from a first rolling element (2) among the plurality of rolling elements is in rolling-contact so that at least one of the first rolling elements among the plurality of rolling elements is in contact with the first member and the second member and support a load of the drawer in a state that the . 
Wherein the plurality of rolling elements are of the same size (starting line 18 of page 5 of translation).  Wherein the at least one first rolling element and the at least one second rolling element are different in material (starting line 18 of page 5 of translation).  Wherein the at least one first rolling element comprises higher stiffness than the at least one second rolling element (starting line 18 of page 5 of translation).   Wherein the predetermined gap ranges from 0.01mm to 0.1mm (± tolerance) (first paragraph of page 6 of translation).  Wherein the predetermined gap is large enough to prevent the at least one second rolling element together with the at least one first rolling element from exceeding a yield point based on a compressive force received from the first and second members in the state that the drawer is positioned in the critical pull- out section.  

Allowable Subject Matter
Claims 6-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     	                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
September 9, 2021
						/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637